 1

 2

 3
                                   UNITED STATES DISTRICT COURT
 4
                                 EASTERN DISTRICT OF CALIFORNIA
 5

 6
     JESSE WASHINGTON,                              Case No. 1:17-cv-00302-LJO-EPG (PC)
 7
                   Plaintiff,                       ORDER VACATING ORDER & WRIT OF
 8                                                  HABEAS CORPUS AD TESTIFICANDUM
           v.                                       TO TRANSPORT PLAINTIFF, JESSE
 9                                                  WASHINGTON, CDC # D-23593
     H. GAMBOA, et al.,
10                                                  (ECF NO. 73)
                  Defendants.
11                                                  ORDER DIRECTING CLERK TO EMAIL A
                                                    COPY OF THIS ORDER TO THE
12                                                  LITIGATION DEPARTMENT AT
                                                    CALIFORNIA MEN’S COLONY
13

14
             On October 24, 2019, the Court issued an Order & Writ of Habeas Corpus Ad
15
     Testificandum to transport Jessee Washington, Plaintiff, CDC # D-23593, to court, so that he
16
     could testify at the trial on November 19, 2019. (ECF No. 73.) On October 28, 2019, the
17
     parties filed a stipulation for dismissal of the action with prejudice. (ECF No. 77.) In light of
18
     this stipulation, the trial is vacated and the case will be closed.
19
             Accordingly, IT IS ORDERED that the Order & Writ of Habeas Corpus Ad
20
     Testificandum to Transport Jessee Washington, Plaintiff, CDC # D-23593, is VACATED.
21
             IT IS FURTHER ORDERED that the Clerk of Court is directed to email a copy of this
22
     order to the Litigation Department at California Men's Colony.
23

24
     IT IS SO ORDERED.
25

26       Dated:     October 29, 2019                              /s/
                                                           UNITED STATES MAGISTRATE JUDGE
27

28


                                                       1
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     2
